Citation Nr: 0428901	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

A decision of the claim of service connection for multiple 
sclerosis is deferred pending further procedural development.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

Based on history provided by the veteran, which was rejected 
by the RO as not credible, PTSD was diagnosed on VA 
psychiatric examination in May 2000.  While there are 
inconsistencies about the in-service stressors and in light 
of anecdotal evidence only of in-service stressors, credible 
supporting evidence that the claimed in-service stressors 
occurred is required to support the diagnosis of PTSD, 
necessitating further evidentiary development. 

Therefore, under the duty to assist, 38 C.F.R. § 3.159, this 
matter is REMANDED for the following action:  
1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate the claims of 
service connection for: 

Multiple sclerosis, he should 
submit competent medical 
evidence that multiple 
sclerosis was either manifested 
to a disabling degree within 
the presumptive period or that 
multiple sclerosis is actually 
caused by exposure to Agent 
Orange. 

PTSD, he should submit credible 
supporting evidence that the 
claimed in-service stressors 
occurred and competent medical 
evidence of a diagnosis of PTSD 
based on the verified in-
service stressors. 

b.  If he has evidence to 
substantiate his claims, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims. 

2.  Contact the proper custodian of 
Federal records to search the in-patient 
records of the 93rd Evacuation Hospital, 
APO S/F 96491 for admission on October 
15, 1969.  

3.  Ask the proper custodian of Federal 
records for the lessons learned or unit 
history of the 624th S&S Co., Stock 
Control Company, stationed at Long Binh 
from September 1969 to September 1970. 

4.  After the above development is 
completed, determine whether the medical 
evidence of record is sufficient to 
decide the claims, if the record is not 
sufficient, obtain a VA examination or 
medical opinion as appropriate.  
Thereafter, adjudicate the claims.  If 
any benefit is denied, issue a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



